Citation Nr: 0826742	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-40 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for depression (also 
claimed with extreme nightmares related to a car accident).

5.  Entitlement to service connection for refractive error 
(claimed as blurred vision).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The appeal was later transferred to the New York, 
RO.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability.

2.  The veteran does not have a neck disability.

3.  A back disability was not manifested during the veteran's 
service or to a compensable degree within one year of 
discharge from active military service.

4.  There is no competent medical evidence of a nexus between 
the veteran's depression and any incident of service.

5.  A preponderance of the evidence is against a finding that 
there was an in-service super-imposed injury or disease to 
the eyes; a refractive error is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

3.  A back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Depression was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The criteria for establishing entitlement to service 
connection for defective vision are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
psychoses are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).

Service medical records are negative for complaints, 
treatment, or diagnoses of a bilateral knee disability, back 
disability, depression, a neck disability, or blurred vision.  
The veteran's April 1982 enlistment examination noted 20/30 
vision in the right eye and 20/25 vision in the left eye.  
Medical records show that the veteran was seen in March 1983 
for a swollen right knee.  There was no trauma noted and the 
veteran had a mild sore throat.  There were no shin rashes 
and no previous problems with the knee or other joints.  
There was no heat or redness.  A needle aspiration was done, 
but no fluid was aspirated.  The assessment noted no effusion 
and no joint space inflammation; peri-articular swelling of 
questionable etiology.  The veteran was prescribed Motrin.  
The veteran was again seen in June 1983.  The right knee was 
noted as better with less pain, less swelling, and better 
range of motion.  The assessment was viral peri-articular 
inflammation.  The October 1984 separation examination noted 
normal clinical evaluation of the lower extremities, eyes, 
ophthalmoscopic, pupils, ocular motility, spine, other 
musculoskeletal, and psychiatric.  The separation examination 
noted defective visual acuity (right eye 20/40 and left eye 
20/25).

VA treatment reports dated July 2000 to October 2004 note in 
July 2000 complaints of right leg pain after falling from a 
bike after a car hit it.  X-rays were negative for a 
fracture.  Treatment notes dated in April 2004 show 
complaints of right knee pain.  X-rays were normal.  
Treatment notes in April 2004 show complaints of low back 
pain.  X-rays of the lumbosacral spine were noted as normal.  
He continued to complain of right lower back pain which 
radiated to the right knee.  MRI of the lumbar spine in July 
2004 showed degenerative disc disease of the lumbar spine 
with mild right S1 radiculopathy.  VA medical records show 
treatment for depression and alcohol dependence and abuse.  
He was diagnosed with depression secondary to the losses of 
his job and home and to his separation from his children.  
March 2004 treatment records show the veteran had refractive 
error.  

In his VA Form 21-4138, Statement in Support of Claim, dated 
in April 2004, the veteran stated that while stationed in 
Greece, exact dates unknown, he was involved in a severe car 
accident in which his vehicle turned over four times.  He 
believed it happened in 1983 or 1984.  He reported that he 
sustained injuries escaping from the car and was reduced in 
rank as a result of the incident.  In addition, he noted an 
incident in which an angry mob of Greek civilians attacked 
his off base apartment.  He did not report this incident.  He 
stated he did not know he could go to the VA for treatment of 
his back, knee, and neck.  He indicated he had nightmares due 
to the car accident and to this day does not or rarely will 
drive a car.

In his August 2004 notice of disagreement, the veteran 
indicated that his commanding officer and head sergeant asked 
him not to file any paperwork regarding the accident because 
of the conflicts with the Greeks and their government.

The veteran's personnel file shows numerous punishments for 
offenses to include writing bad checks, assaulting his wife, 
using disrespectful language toward a Staff Sergeant, and 
being AWOL.  In October 1984, it was recommended that the 
veteran be discharged from the Air Force for a pattern of 
misconduct which was prejudicial to good order and 
discipline.  There is no indication that the veteran was 
disciplined for being involved in a car accident.  The 
veteran was separated with a general discharge, under 
honorable conditions.

At his June 2005 RO hearing, the veteran testified that his 
claimed disabilities were a result of an automobile accident 
in service.  The veteran indicated that he was stationed in 
Greece and after having dinner out one night accepted a ride 
with a staff sergeant who he later found out was drunk as 
well as the other passengers.  He indicated the car rolled 
over about three or four times as they were going down a 
hill.  He stated that he crawled out of the car and tried to 
get the others out of the car.  He did not remember the month 
or year of the accident.  He believed it was in the summer of 
1984.  The veteran stated that the military police came to 
the scene and he was taken to the base doctor and he just 
gave them a look over.  The veteran indicated that at the 
time he did not realize he was hurt as bad as he was.  The 
veteran stated that his commanding officer wanted to keep the 
accident quiet and did not want to make the government upset 
and he was given an Article 15 and a few months after that 
was told he was being dismissed under general conditions 
because the Greek government was upset over the accident.  

The veteran stated that the same year he was separated from 
service he sought treatment for the injuries he sustained in 
the car accident at the VA, but was told that he could not 
receive treatment because he received a general discharge.  
He stated he also sought treatment at Lebanon Hospital for 
his back but he did not have insurance so stopped going and 
took Tylenol.  

The veteran testified that he was currently getting treatment 
at the VA for his back pains and numbness in his arms as well 
as psychiatric treatment.  The veteran stated that the 
doctors told him that all of his injuries were directly a 
result of the accident he had in service while stationed in 
Greece.  

Military personnel records show that in the summer of 1984, 
the time the veteran alleged the accident occurred, he 
received an Article 15 and was reduced in rank for using 
disrespectful language toward a superior noncommissioned 
officer.  

The RO sent two requests to the Bronx Lebanon Hospital for 
treatment records for the years 1985 and 1986; however, there 
was no response.  

VA treatment records dated July 2004 to August 2005 note 
lumbago due to an annular tear at L4-L5 and a diagnosis of 
depression/substance abuse.  

There is no medical evidence that the veteran currently has a 
bilateral knee disability or a neck disability.  In an April 
2004 treatment note, the veteran complained of right knee 
pain.  X-rays of the right knee were normal.  The Board notes 
that pain is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303.  Without a diagnosis of an objective right 
knee disability, these complaints are not sufficient to 
establish a claim of service connection.  Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.

Service medical records are negative for treatment for 
injuries after a car accident.  They also do not show 
treatment for a back condition or depression.  In addition, 
service personnel records show that the veteran had numerous 
disciplinary problems which led to his discharge from service 
due to incompatible behavior.  The veteran testified in his 
June 2005 RO hearing that the accident occurred in the summer 
of 1984 and he received an Article 15 and reduction in rank 
as a result of the accident.  He alleges he sustained severe 
injuries due to the accident, but indicated in his hearing 
that he was looked over by the doctor and there was no 
evidence of hospitalization.  The service medical records do 
show treatment for right knee swelling in March 1983 which 
was not due to trauma or the alleged accident which 
reportedly occurred in 1984.  

The veteran contends that his discharge from service was due 
to the accident, as the Greek government was upset about it.  
Records show that the veteran did receive an Article 15 and 
reduction in rank in July 1984; however, it was due to an 
incident in which he used disrespectful language toward a 
superior noncommissioned officer.  The Board finds the 
veteran's report of an automobile accident and an alleged 
cover up leading to his discharge to be inherently incredible 
given the other evidence of record.  The records show that 
the veteran's dismissal from service was due to a well 
documented series of disciplinary problems leading to his 
discharge.  

The first evidence of depression was in 2003 and in 2004 he 
was seen for back pain approximately 19 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board also notes that the veteran's depression and back 
disability have not been medically linked to service.

As noted above a refractive error is not subject to service 
connection.  There is no showing of superimposed disease or 
injury to the eyes in service and a clear preponderance of 
the evidence of record is against a finding that defective 
vision is due to an acquired disability in service.  As the 
preponderance of the evidence is against a finding that a 
superimposed eye injury that occurred in service, the claim 
for service connection for defective vision must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the claims 
for service connection for depression, a back disability, and 
blurred vision, the benefit-of-the-doubt rule does not apply 
and the Board must deny the claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2004 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records and VA treatment records have been associated 
with the claims folder.

The Board notes that no medical examinations or medical 
opinions were obtained with respect to the veteran's claims.  
However, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, warrant the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  The 
evidence does not show current disabilities involving the 
knees or neck.  In addition, refractive error alone is not a 
disability for VA compensation purposes.  As for the claims 
of service connection for depression and a back disability 
post-service medical records provide no basis to grant these 
claims, and in fact provide evidence against this claim, as 
medical evidence does not show evidence of treatment for a 
back condition or depression in service.  The Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in- 
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

The Board notes that the veteran requested but failed to 
appear at a Travel Board hearing scheduled in January 2007.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for depression (also 
claimed with extreme nightmares related to a car accident) is 
denied.

Entitlement to service connection for refractive error 
(claimed as blurred vision) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


